DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Response to Amendment
	Applicant’s remarks and amendments filed 10/05/2021 are acknowledged and have been considered. The amendments filed 10/05/2021 are entered.  
	
Status of Claims
	Claims 1-20 were previously pending in the application. 
	As of the amendments filed 10/05/2021, claims 1, 7, and 17 are amended. No claims are canceled or newly added. 
	Claims 1-20 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "a position" in line 25.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a position of the surgical tool” recited in line 25 of claim 1 is the same position of the surgical tool as introduced in line 16 of the claim, or a new/different position. Examiner respectfully suggests amending the claim language to clarify whether “a position of the surgical tool” in line 25 is the same as the position recited in line 16, or a new/different position. 
Claims 2-16 depend on independent claim 1, and thus inherit the indefiniteness of the independent claim. Accordingly, claims 2-16 are also rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim 17 recites the same limitation “a position of the surgical tool” in line 18. There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a position of the surgical tool” recited in line 18 of claim 17 is the same position of the surgical tool as introduced in line 11 of the claim, or a new/different position. Examiner respectfully suggests amending the claim language to clarify whether “a position of the surgical tool” in line 18 is the same as the position recited in line 11, or a new/different position. 
Claim 18 depends on independent claim 17, and thus inherits the indefiniteness of the independent claim. Accordingly, claim 18 is also rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim 19 recites the limitation "the display" in line 6.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear what “the display” as recited in claim 19 is referring to, as no “display” was previously introduced in any part of this independent claim. 
Claim 19 recites the limitation "the surgical tool" in line 14.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear what “the surgical tool” as recited in claim 19 is referring to, as no “surgical tool” was previously introduced in any part of this independent claim.
Claim 20 depends on independent claim 19, and thus inherits the indefiniteness of the independent claim. Accordingly, claim 20 is also rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US 2010/0041949 A1, hereinafter "Tolkowsky") in view of Razzaque (US 2017/0024903 A1, hereinafter "Razzaque"), further in view of Ribes et al. (US 2016/0113632 A1, hereinafter “Ribes”). 

Regarding claim 1, Tolkowsky discloses: 
A surgical system ("image guided surgery system" Tolkowsky: [0027], {via Buurman US 5902239 incorporated by reference}) comprising:
an electromagnetic (EM) tracking system ("tracking subsystem that employs electromagnetic sensing to capture in real-time position data indicative of the position of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}) including a EM field generator configured to generate an EM field about a surgical site ("one or more out-of-body transmitters, receivers, antennae, detectors, field generators, processors, or any combination thereof, interacting with these location sensor(s) to derive location information" Tolkowsky: [0246]);

a display device ("a display" Tolkowsky: [0102]); and
a computing device including a processor ("computed and performed by software running on a processor" Tolkowsky: [0269]) and a memory storing instructions ("software that runs on the computerized unit" Tolkowsky: [0256]) which, when executed by the processor, cause the computing device to:
receive first image data of the surgical site ("Acquiring images from one or more sources. Typically, but not always, the images are pre-procedure." Tolkowsky: [0089]);
identify a structure in the first image data ("FIGS. 1A-B are schematic illustrations of tree-like luminal structures designated for imaging with a pre-procedure imaging device" Tolkowsky: [0234]);
identify a target in the first image data ("a target lesion situated in the periphery of the lungs" Tolkowsky: [0271]);
generate a three-dimensional (3D) model of the surgical site based on the first image data ("virtual endoscopy image of the lumen or tree-like tract from three-dimensional imaging data" Tolkowsky: [0264]);
determine a pathway to the target ("an endobronchial path leading towards or to the emphysematous regions, and possibly to specific bullae within the region, is identified" Tolkowsky: [0381]);

determine a position of the surgical tool within the surgical site based on tracking data received from the EM tracking system ("tracking subsystem that employs electromagnetic sensing to capture in real-time position data indicative of the position of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}), the tracking data indicating a position of the EM sensor within the EM field ("receiver inside the probe includes sensors of the three components of the transmitted field" Tolkowsky: [0009], {via Gilboa et al. US 6593884 incorporated by reference});
register the 3D model to the surgical site ("Registering the images to the current position of the patient's body via a “tree-to-tree” registration process" Tolkowsky: [0091]);
receive second image data ("a second imaging device configured to acquire an image of a region within the portion, while the second imaging device is disposed at a location within the portion" Tolkowsky: [0125]) from the ultrasound sensor ("second imaging device includes an intraluminal imaging device selected from the group consisting of: an intraluminal ultrasound probe" Tolkowsky: [0145]). 

Tolkowsky is not being relied upon for teaching: 
generate a three-dimensional (3D) model of the surgical site based on … the structure and target identified in the first image data; 
generate a 3D volume rendering of the target, based upon the second image data received from the ultrasound sensor, wherein the 3D volume rendering of the target is separate from the 3D model of the surgical site; and


However, in a similar invention in the same field of endeavor, Razzaque teaches a “system and method for providing image guidance for planning approach paths for one or more medical devices at a target location” (Abstract), specifically “systems for facilitating visualization of medical imaging device scanning approaches and/or needle approaches for surgical applications” ([0009]). Razzaque’s invention facilitates visualization for surgical applications by employing a system that “can utilize and/or display imagery associated with the medical device (e.g., ultrasound image data obtained from an ultrasound probe) in addition to (e.g., superimposed upon) the volumetric image data” ([0014]), and further teaches: 
generate a three-dimensional (3D) model ("FIG. 3 illustrates a 3D volumetric medical image 300" Razzaque: [0047], Fig. 3; “The term “volumetric medical image” is a broad term that encompasses its ordinary and customary meaning, and includes, without limitation any data in a volume or 3D space that can be displayed” Razzaque: [0011]; [A 3D model certainly falls into the broad definition of “any data in a volume or 3D space that can be displayed.”]) of the surgical site ("virtual 3D scene” Razzaque: [0083]) based on … the structure and target ("FIG. 3 includes a volume 302 containing a target structure 304, skin 306, bone 308, and other internal tissue 310" Razzaque: [0047], Fig. 3; [The target structure 304 represents the claimed target, while any of the skin 306, bone 308, or other internal tissue 310 can be used to represent the structure.]) identified in the first image data ("volumetric medical image received as a plurality of 2D slices can be converted to a 3D volume as desired" Razzaque: [0052]; "exemplary slice 200 depicted in FIG. 2 includes a cross-sectional image of a torso of a patient, including sections of skin 202, bone 204, gas 206, and other internal tissues 208" Razzaque: [0016]); 

cause the display device ("display 502 displays 3D images to a user" Razzaque: [0077]) to display the 3D volume rendering of the target ("image 550 can include the volumetric medical image 300 described above in greater detail. In the image 550, some or all of the display objects can be displayed as 3D objects" Razzaque: [0069]) on the 3D model of the surgical site ("system can utilize and/or display imagery associated with the medical device (e.g., ultrasound image data obtained from an ultrasound probe) in addition to (e.g., superimposed upon) the volumetric image data" Razzaque: [0014]) including a position of the surgical tool (“virtual medical devices 314, 316 can correspond to determined medical device emplacements for the medical devices 512, 514. For example, the virtual medical devices 314, 316 can indicate where the medical devices 512, 514 are to be emplaced” Razzaque: [0083], Fig. 5A) relative to the target ([Fig. 5A depicts the position of the virtual needle 314 relative to the target 304.]).  
	Regarding the limitation: wherein the 3D volume rendering of the target is separate from the 3D model of the surgical site, it can be broadly interpreted that Razzaque teaches this limitation. The 3D volumetric medical image 300 shown in Fig. 3, and in particular the volume 302, represent the 3D model of the surgical site. Fig. 3 further shows a 2D slice 318 of the 3D volume 302; however, this is still a 3D model because anatomical structures can be seen to be surrounding the 2D slice 318 (“to enhance the visibility of the 2D slice 318, the 2D slice 318 can be displayed with increased brightness relative to the objects can be displayed as 3D objects" Razzaque: [0069]) of the target ("system can detect the target structure 210 within an image stream obtained from an imaging device manipulated by the user (e.g., an ultrasound probe 214)" Razzaque: [0018]; "when a physician identifies a target structure 210 within the ultrasound image, she can point to it using the needle 218 even if the needle 218 is outside the body of the patient. The physician (or assistant) can press, for example, a button or foot pedal, which informs the image guidance system to store the 3D position of this target structure 210" Razzaque: [0018]) based on ultrasound data ("3D ultrasound, and any of numerous other types of 3D data" Razzaque: [0011]). Based on the above, it can be interpreted that the 3D volume rendering of the target (“ultrasound probe 312 imaging the target structure 304” Razzaque: [0050]; “some or all of the display objects can be displayed as 3D objects" Razzaque: [0069]) is separate from the 3D model of the surgical site (“3D volumetric image 300”), because the 3D volumetric image can be acquired as “preoperative 3D data” ([0049]), while the 3D volume rendering of the target is acquired via ultrasound as intraoperative data (“as depicted in FIG. 3, the target location can be determined based on a structure being scanned by a user with an ultrasound probe” Razzaque: [0054]). Finally, upon viewing Figs. 3 and 5, it can be seen that the ultrasonic scan plane produced by the ultrasound probe 312 is separate imaging data from the 3D volumetric image 300 representing the 3D model. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the system and method for providing 

As described above, it can be broadly interpreted that Razzaque teaches that the 3D volume rendering of the target is separate from the 3D model of the surgical site. Despite this interpretation, to further strengthen the rejection of the claim, Examiner is providing an additional reference to clearly show a teaching of this limitation. Thus, in the event that it is argued that Razzaque does not teach the limitation – wherein the 3D volume rendering of the target is separate from the 3D model of the surgical site – the reference described below clearly teaches the limitation.  

	Accordingly, in a similar invention in the same field of endeavor, Ribes teaches “a method for 3D ultrasound image acquisition” (Abstract) for “visualizing the current spatial position of said volume of interest (also denoted as VOI) on said display with respect to said pre-acquired image, particularly in real-time” ([0026]), and further teaches: 
generate a three-dimensional (3D) model of the surgical site (“pre-acquired image or model 305 of the anatomy of interest (FIG. 3A)” Ribes: [0092], Fig. 3A) based on … the structure and target identified in the first image data (“providing a pre-acquired 3D image or model (i.e. a corresponding data set) of an object (e.g. of a body or body part of a person/patient, for instance an organ such as the liver)” Ribes: [0026]); 
three-dimensionally displayed current ultrasound image is particularly overlaid on the displayed pre-acquired image” Ribes: [0027]; [As shown in Fig. 3A, the 3D volume rendering of the target (represented by VOI 301 and/or anatomical structure of interest 302) is separate from the 3D model of the surgical site (represented by pre-acquired image or model 305). Ribes further discloses that a tumor (representing the target) can be included as part of the volume of interest 301 (“specific anatomic structures of the object in the volume of interest, particularly vessels, tumors” Ribes: [0129]; "VOI 301 of an inner organ, such as the liver, typically entails a branch of a vessel system, a functional segment, a tumor or an accumulation of tumors" Ribes: [0094]).]); and
cause the display device (“a display connected to said computer for displaying information, particularly US images and pre-acquired images as well as information for the user” Ribes: [0061]) to display the 3D volume rendering of the target on the 3D model of the surgical site ("overlay of the virtual VOI 301 onto the pre-acquired image or model 305 of the anatomy of interest (FIG. 3A) enables the user to visually analyze the location and orientation of the selected VOI 301, particularly whether the anatomical structure of interest being inside the VOI 301" Ribes: [0092]; "visualizing the current spatial position of said volume of interest (also 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method for 3D ultrasound acquisition as taught by Ribes. One of ordinary skill in the art would have been motivated to make this modification because it provides "a method and a system that eases the acquisition of a 3D ultrasound data set, i.e., a 3D model of a volume of interest of an object (e.g. body or body part, particularly organ, such as the liver, of a patient, and particularly allows for checking the quality of the acquired 3D model so that a specific further use of the acquired 3D model can be ensured" (Ribes: [0024]). Furthermore, specifically regarding the modification of providing the overlay, Ribes discloses that "overlay of the virtual VOI 301 onto the pre-acquired image or model 305 of the anatomy of interest (FIG. 3A) enables the user to visually analyze the location and orientation of the selected VOI 301, particularly whether the anatomical structure of interest being inside the VOI 301" (Ribes: [0092]). Based on these features, "the diagnostic task can be greatly improved by a volume visualization" (Ribes: [0003]).

	Regarding claim 2, the combination of Tolkowsky, Razzaque, and Ribes discloses:
The system according to claim 1, as described above. 
	Tolkowsky further discloses: 
wherein the surgical tool further includes an expandable balloon ("upon arriving at a desired location, the distal tip of sheath 1 is further securable to the tissue adjacent to it so that its location is generally fixed, by means of one or more inflatable (and subsequently deflatable) balloons that are inserted though one or more of channels" Tolkowsky: [0337]).

Regarding claim 3, the combination of Tolkowsky, Razzaque, and Ribes discloses:
The system according to claim 1, as described above. 
	Tolkowsky further discloses: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display guidance for positioning the surgical tool relative to the target ("current location of the tool is displayed relative to the target location at which the tool is desired to arrive" Tolkowsky: [0303]).

Regarding claim 4, the combination of Tolkowsky, Razzaque, and Ribes discloses:
The system according to claim 1, as described above. 
	Tolkowsky further discloses: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display guidance for moving the surgical tool relative to the target while the ultrasound sensor captures the second image data ("ultrasound guidance during medical procedures, wherein the location of a surgical tool, therapeutic radiation field or a diagnostic energy field is related to the coordinate system of an intra-operative 2D and/or 3D ultrasound imaging system" Tolkowsky: [0017], {via Gronningsaeter et al. US 6019724 incorporated by reference}).

 Regarding claim 7, the combination of Tolkowsky, Razzaque, and Ribes discloses:
The system according to claim 1, as described above. 
	Tolkowsky further discloses: 
wherein the instructions, when executed by the processor, further cause the computing device to process the second image data to remove artifacts from the second image data ("algorithms that filter out or neutralize the effect of undesirable probe motion are applied" Tolkowsky: [0268])

Regarding claim 8, the combination of Tolkowsky, Razzaque, and Ribes discloses:
The system according to claim 1, as described above. 
	Tolkowsky further discloses: 
wherein the 3D volume rendering is generated based on at least a portion of the second image data and the determined position of the surgical tool ("operable to render a volumetric, perspective image of the internal region of interest from a point of view of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}).

Regarding claim 12, the combination of Tolkowsky, Razzaque, and Ribes discloses:
The system according to claim 1, as described above. 
	Tolkowsky further discloses: 
wherein the structure ("performing medical procedures in tree-like luminal structures within a subject's body" Tolkowsky: [0088]) includes one or more of a bronchial tree ("FIG. 1A relates to the tracheobronchial tree" Tolkowsky: [0261], Fig. 1A), a vascular tree ("Intra-Vascular Ultrasound (IVUS)" Tolkowsky: [0242]), a lymphatic tree, a lesion ("diagnosing a lesion of the lung and treating a lesion of the lung" Tolkowsky: [0189]), a cyst, an esophagus, a pleural surface, a lymph node ("tool is configured to facilitate a trans-bronchial lymph node aspiration procedure" Tolkowsky: [0190]), an organ ("can be navigated along desired paths and/or to desired destinations within a body organ" Tolkowsky: [0003]), and a marker.

	Independent claim 17 and 19 include similar recitations to that of claim 1. While certain specific language may be slightly different – for example due to certain features from claim 1 being omitted in the other independent claims – Examiner finds that each and every limitation recited in independent mutatis mutandis to the rejections of independent claims 17 and 19. This is further supported by Applicant’s arguments, as the remarks similarly apply the arguments with respect to the rejection of claim 1 to the rejections of the other independent claims. 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Razzaque and Ribes, further in view of Harder et al. (US 8625869 B2, hereinafter "Harder").

Regarding claim 5, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 1, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations ("system can highlight the portions of the medical image area or volume" Razzaque: [0045]), the combination of Tolkowsky, Razzaque, and Ribes is not being relied upon for teaching: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the 3D model showing regions of the surgical site for which second image data has been received with a first characteristic, and regions of the surgical site for which second image data has not been received with a second characteristic. 
However, in a similar invention in the same field of endeavor, Harder teaches visualization of medical image data with localized enhancement (Title), in which a "background image may serve to provide the contextual information or global overview of the structure of interest, while the local image serves to enhance the visualization of a local ROI associated with the structure of interest" (Harder: Col. 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the 3D model showing regions of the surgical site for which second image data has been received with a first characteristic ("the user may choose to magnify the local image and select the desired zoom factor, or to select any other type of visual enhancement effects (e.g., color inversion, image refinement, etc.)" Harder: Col. 9), and regions of the surgical site for which second image data has not been received with a second characteristic ("any other type of visual enhancement effects (e.g., color inversion, image refinement, etc.)" Harder: Col. 9). 
Relating to the present application, the background image represents the first image data, or the 3D model based on the first image data, and the local image represents the second image data. Based on this, it would be possible to provide a first characteristic (visual enhancement effect) to the local image (regions of the surgical site for which second image data has been received), and to provide a second characteristic (any other type of visual enhancement effect) to the background image (regions of the surgical site for which second image data has not been received). 
	Furthermore, Harder teaches that the image data may be either two-dimensional (representing the first image data) or three-dimensional (representing the 3D model), thus teaching the limitations of both claims 5 and 6. Harder discloses this information in Cols. 3-4: 
"data from any type of imaging modality including but not limited to X-Ray radiographs, MRI, CT, PET (positron emission tomography), PET-CT, SPECT, SPECT-CT, MR-PET, 3D ultrasound images or the like may also be used in various embodiments of the invention" (Harder: Col. 3);
"term "image" refers to multi-dimensional data composed of discrete image elements (e.g., pixels for 2D images and voxels for 3D images). The medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art" (Harder: Cols. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the visualization of medical image data with localized enhancement as taught by Harder. One of ordinary skill in the art would have been motivated to make this modification because "[by] providing both the visually enhanced and contextual information in a single composite image, the present framework advantageously provides an intuitive means to improve the efficiency and accuracy of visual inspection" (Harder: Col. 10). 

Regarding claim 6, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 1, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations ("system can highlight the portions of the medical image area or volume" Razzaque: [0045]), the combination of Tolkowsky, Razzaque, and Ribes is not being relied upon for teaching: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the first image data showing regions of the surgical site for which second image data has been received with a first characteristic, and regions of the surgical site for which second image data has not been received with a second characteristic.
However, in a similar invention in the same field of endeavor, Harder teaches visualization of medical image data with localized enhancement (Title), in which a "background image may serve to provide the contextual information or global overview of the structure of interest, while the local image 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the first image data showing regions of the surgical site for which second image data has been received with a first characteristic ("the user may choose to magnify the local image and select the desired zoom factor, or to select any other type of visual enhancement effects (e.g., color inversion, image refinement, etc.)" Harder: Col. 9), and regions of the surgical site for which second image data has not been received with a second characteristic ("any other type of visual enhancement effects (e.g., color inversion, image refinement, etc.)" Harder: Col. 9).
Relating to the present application, the background image represents the first image data, or the 3D model based on the first image data, and the local image represents the second image data. Based on this, it would be possible to provide a first characteristic (visual enhancement effect) to the local image (regions of the surgical site for which second image data has been received), and to provide a second characteristic (any other type of visual enhancement effect) to the background image (regions of the surgical site for which second image data has not been received). 
	Furthermore, Harder teaches that the image data may be either two-dimensional (representing the first image data) or three-dimensional (representing the 3D model), thus teaching the limitations of both claims 5 and 6. Harder discloses this information in Cols. 3-4: 
"data from any type of imaging modality including but not limited to X-Ray radiographs, MRI, CT, PET (positron emission tomography), PET-CT, SPECT, SPECT-CT, MR-PET, 3D ultrasound images or the like may also be used in various embodiments of the invention" (Harder: Col. 3);
pixels for 2D images and voxels for 3D images). The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art" (Harder: Cols. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the visualization of medical image data with localized enhancement as taught by Harder. One of ordinary skill in the art would have been motivated to make this modification because "[by] providing both the visually enhanced and contextual information in a single composite image, the present framework advantageously provides an intuitive means to improve the efficiency and accuracy of visual inspection" (Harder: Col. 10). 


Claims 9-10, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Razzaque and Ribes, further in view of Gronningsaeter et al. (US 6019724 A, hereinafter "Gronningsaeter").

Regarding claim 9, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 1, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations ("method allows for interactively acquiring ultrasound images with the purpose of image registration, i.e. a fusion between image modalities. Due to such a fusion, images which can be acquired during a 
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering to the 3D model. 
However, in a similar invention in the same field of endeavor, Gronningsaeter teaches “a method for generating quasi-realtime feedback for the purpose of guiding surgical, therapeutic or diagnostic procedures by means of ultrasound imaging” (Abstract) including a “intraoperative 2D and/or 3D ultrasound imaging system” (Abstract), and further teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering to the 3D model ("One can correlate an in on-site ultrasound 3D image with a 3D data set from a previously acquired image data base and make these coordinate sets coincide with each other as well as coincide with the tool position coordinate system" Gronningsaeter: Col. 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method for ultrasound guidance during clinical procedures as taught by Gronningsaeter. One of ordinary skill in the art would have been motivated to make this modification because the “invention describes new techniques for computation of 2-dimensional and 3-dimensional ultrasonic images and/or visualizations that utilizes the localization of at least one tool in the imaged scene. The methods to be described allow extension of non-invasive and minimally invasive techniques by providing valuable additional features to existing technology” (Col. 

Regarding claim 10, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 1, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations ("method allows for interactively acquiring ultrasound images with the purpose of image registration, i.e. a fusion between image modalities. Due to such a fusion, images which can be acquired during a treatment can be enhanced using much more detailed information acquired outside the treatment room (e.g. ultrasound images with a lower number of small vessels detected and lower contrast during the treatment are fused with high-resolution pre-operative CT or MRI)" Ribes: [0030]), the combination of Tolkowsky, Razzaque, and Ribes is not being relied upon for teaching: 
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering to the first image data. 
However, in a similar invention in the same field of endeavor, Gronningsaeter teaches “a method for generating quasi-realtime feedback for the purpose of guiding surgical, therapeutic or diagnostic procedures by means of ultrasound imaging” (Abstract) including a “intraoperative 2D and/or 3D ultrasound imaging system” (Abstract), and further teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering to the first image data ("FIG. 16 illustrates how a secondary 2D/3D image (including all pre-operative and/or intra-operative medical imaging modalities such as: a high resolution ultrasonic 2D/3D image, a magnetic resonance 2D/3D image, a computer tomographic 2D/3D image, a X-ray image, an arteriogram and/or a video image) is related to the ultrasound acquisitions" Gronningsaeter: Col. 6, Fig. 16). 


Regarding claim 15, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 1, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations ("method allows for interactively acquiring ultrasound images with the purpose of image registration, i.e. a fusion between image modalities. Due to such a fusion, images which can be acquired during a treatment can be enhanced using much more detailed information acquired outside the treatment room (e.g. ultrasound images with a lower number of small vessels detected and lower contrast during the treatment are fused with high-resolution pre-operative CT or MRI)" Ribes: [0030]; "3D information 403 on the GUI 101 is updated and displayed to the user 100" Ribes: [0100]), the combination of Tolkowsky, Razzaque, and Ribes is not being relied upon for teaching: 
wherein the instructions, when executed by the processor, further cause the computing device to update the registration of the 3D model to the surgical site based on the registration of the 3D volume rendering to the 3D model. 

wherein the instructions, when executed by the processor, further cause the computing device to update the registration of the 3D model to the surgical site based on the registration of the 3D volume rendering to the 3D model ("ultrasound imaging system can track the movement of an organ or other biological structures and transfer the change in coordinate systems to the previously acquired data base" Gronningsaeter: Col. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method for ultrasound guidance during clinical procedures as taught by Gronningsaeter. One of ordinary skill in the art would have been motivated to make this modification because the “invention describes new techniques for computation of 2-dimensional and 3-dimensional ultrasonic images and/or visualizations that utilizes the localization of at least one tool in the imaged scene. The methods to be described allow extension of non-invasive and minimally invasive techniques by providing valuable additional features to existing technology” (Col. 3). These additional features include registration between the various imaging data sets, and by doing so, "accuracy and confidence in the positioning is increased" (Gronningsaeter: Col. 5). 

Regarding claim 16, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 1, as described above.
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations ("method allows for interactively acquiring ultrasound images with the purpose of image registration, 
wherein the instructions, when executed by the processor, further cause the computing device to update the 3D model based on the second image data. 
However, in a similar invention in the same field of endeavor, Gronningsaeter teaches “a method for generating quasi-realtime feedback for the purpose of guiding surgical, therapeutic or diagnostic procedures by means of ultrasound imaging” (Abstract) including a “intraoperative 2D and/or 3D ultrasound imaging system” (Abstract), and further teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to update the 3D model based on the second image data ("by making the affected measurements transparent in a visualization of a 3 dimensional scene" Gronningsaeter: Col. 8; "visualization can be mixed with either 2D images or 3D visualizations based on the secondary image" Gronningsaeter: Col. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method for ultrasound guidance during clinical procedures as taught by Gronningsaeter. One of ordinary skill in the art would have been motivated to make this modification because the “invention describes new techniques for computation of 2-dimensional and 3-dimensional ultrasonic images and/or visualizations that utilizes the localization of at least one tool in the imaged scene. The methods to be described allow extension of non-invasive 

Regarding claim 18, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 17, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations ("method allows for interactively acquiring ultrasound images with the purpose of image registration, i.e. a fusion between image modalities. Due to such a fusion, images which can be acquired during a treatment can be enhanced using much more detailed information acquired outside the treatment room (e.g. ultrasound images with a lower number of small vessels detected and lower contrast during the treatment are fused with high-resolution pre-operative CT or MRI)" Ribes: [0030]; "3D information 403 on the GUI 101 is updated and displayed to the user 100" Ribes: [0100]), the combination of Tolkowsky, Razzaque, and Ribes is not being relied upon for teaching: 
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering of the target to the 3D model of the surgical site. 
However, in a similar invention in the same field of endeavor, Gronningsaeter teaches “a method for generating quasi-realtime feedback for the purpose of guiding surgical, therapeutic or diagnostic procedures by means of ultrasound imaging” (Abstract) including a “intraoperative 2D and/or 3D ultrasound imaging system” (Abstract), and further teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering of the target to the 3D model of the surgical site ("One can correlate an in on-site ultrasound 3D image with a 3D data set from a previously acquired image data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method for ultrasound guidance during clinical procedures as taught by Gronningsaeter. One of ordinary skill in the art would have been motivated to make this modification because the “invention describes new techniques for computation of 2-dimensional and 3-dimensional ultrasonic images and/or visualizations that utilizes the localization of at least one tool in the imaged scene. The methods to be described allow extension of non-invasive and minimally invasive techniques by providing valuable additional features to existing technology” (Col. 3). These additional features include registration between the various imaging data sets, and by doing so, "accuracy and confidence in the positioning is increased" (Gronningsaeter: Col. 5). 

Regarding claim 20, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The method according to claim 19, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations ("method allows for interactively acquiring ultrasound images with the purpose of image registration, i.e. a fusion between image modalities. Due to such a fusion, images which can be acquired during a treatment can be enhanced using much more detailed information acquired outside the treatment room (e.g. ultrasound images with a lower number of small vessels detected and lower contrast during the treatment are fused with high-resolution pre-operative CT or MRI)" Ribes: [0030]; "3D information 403 on the GUI 101 is updated and displayed to the user 100" Ribes: [0100]), the combination of Tolkowsky, Razzaque, and Ribes is not being relied upon for teaching: 

However, in a similar invention in the same field of endeavor, Gronningsaeter teaches “a method for generating quasi-realtime feedback for the purpose of guiding surgical, therapeutic or diagnostic procedures by means of ultrasound imaging” (Abstract) including a “intraoperative 2D and/or 3D ultrasound imaging system” (Abstract), and further teaches: 
further comprising registering the 3D volume rendering of the target to the 3D model of the surgical site ("One can correlate an in on-site ultrasound 3D image with a 3D data set from a previously acquired image data base and make these coordinate sets coincide with each other as well as coincide with the tool position coordinate system" Gronningsaeter: Col. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method for ultrasound guidance during clinical procedures as taught by Gronningsaeter. One of ordinary skill in the art would have been motivated to make this modification because the “invention describes new techniques for computation of 2-dimensional and 3-dimensional ultrasonic images and/or visualizations that utilizes the localization of at least one tool in the imaged scene. The methods to be described allow extension of non-invasive and minimally invasive techniques by providing valuable additional features to existing technology” (Col. 3). These additional features include registration between the various imaging data sets, and by doing so, "accuracy and confidence in the positioning is increased" (Gronningsaeter: Col. 5). 


Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Razzaque and Ribes, further in view of Verard et al. (US 6892090 B2, hereinafter "Verard").

Regarding claim 11, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 1, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations (“3D information 403 on the GUI 101 is updated and displayed to the user 100" Ribes: [0100]), the combination of Tolkowsky, Razzaque, and Ribes is not being relied upon for teaching: 
wherein the instructions, when executed by the processor, further cause the computing device to update the 3D volume rendering based on the identified structure. 
However, in a similar invention in the same field of endeavor, Verard teaches a method and apparatus for virtual endoscopy (Title), where “a surgical instrument navigation system is provided that visually simulates a virtual volumetric scene of a body cavity of a patient from a point of view of a surgical instrument residing in the cavity of the patient” (Abstract), and further teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to update the 3D volume rendering based on the identified structure ("volumetric perspective image may then be updated by manipulating 38 the rendered image data 36 based on the position of the surgical instrument 12" Verard: Col. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method and apparatus for virtual endoscopy as taught by Verard. One of ordinary skill in the art would have been motivated to make this modification because the "surgical instrument navigation system 10 of the present invention is able, for example, to visually simulate a virtual volumetric scene of an internal cavity from the point of view of the surgical instrument 12 residing in the cavity without the use of an endoscope" (Verard: Col. 4), which in turn will “enhance visualization and refine accuracy of the displayed image data” (Verard: Col. 6).

Regarding claim 13, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 1, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations (“3D information 403 on the GUI 101 is updated and displayed to the user 100" Ribes: [0100]), the combination of Tolkowsky, Razzaque, and Ribes is not being relied upon for teaching: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display the updated 3D volume rendering. 
However, in a similar invention in the same field of endeavor, Verard teaches a method and apparatus for virtual endoscopy (Title), where “a surgical instrument navigation system is provided that visually simulates a virtual volumetric scene of a body cavity of a patient from a point of view of a surgical instrument residing in the cavity of the patient” (Abstract), and further teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display the updated 3D volume rendering ("manipulated volumetric perspective image is displayed 40 on a display device 18 associated with the data processor 16" Verard: Col. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method and apparatus for virtual endoscopy as taught by Verard. One of ordinary skill in the art would have been motivated to make this modification because the "surgical instrument navigation system 10 of the present invention is able, for example, to visually simulate a virtual volumetric scene of an internal cavity from the point of view of the surgical instrument 12 residing in the cavity without the use of an endoscope" (Verard: Col. 4), which in turn will “enhance visualization and refine accuracy of the displayed image data” (Verard: Col. 6).

Regarding claim 14, the combination of Tolkowsky, Razzaque, and Ribes discloses: 
The system according to claim 1, as described above. 
While Examiner finds that certain aspects of Razzaque and Ribes teach these limitations (“3D information 403 on the GUI 101 is updated and displayed to the user 100" Ribes: [0100]), the combination of Tolkowsky, Razzaque, and Ribes is not being relied upon for teaching: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display an individual slice image of the 3D volume rendering.
However, in a similar invention in the same field of endeavor, Verard teaches a method and apparatus for virtual endoscopy (Title), where “a surgical instrument navigation system is provided that visually simulates a virtual volumetric scene of a body cavity of a patient from a point of view of a surgical instrument residing in the cavity of the patient” (Abstract), and further teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display an individual slice image of the 3D volume rendering ("known image processing techniques may be employed to generate various multi-planar images of the region of interest" Verard: Col. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method and apparatus for virtual endoscopy as taught by Verard. One of ordinary skill in the art would have been motivated to make this modification because the "surgical instrument navigation system 10 of the present invention is able, for example, to visually simulate a virtual volumetric scene of an internal cavity from the point of view of the surgical instrument 12 residing in the cavity without the use of an endoscope" (Verard: Col. 4), which in turn will “enhance visualization and refine accuracy of the displayed image data” (Verard: Col. 6).

Response to Arguments
	Applicant submits that independent claim 1 is allowable over Tolkowsky under 35 U.S.C. 102(a)(1) at least because Tolkowsky fails to disclose “generate a 3D volume rendering of the target, based upon the second image data received from the ultrasound sensor, wherein the 3D volume rendering of the target is separate from the 3D model of the surgical site," and "cause the display device to display the 3D volume rendering of the target on the 3D model of the surgical site including a position of the surgical tool relative to the target," as currently recited in amended independent claim 1. 
	Applicant submits that Tolkowsky merely discloses generating a volumetric, perspective image of an internal region of interest, and displaying this volumetric, perspective image on the display, and further submits that there is no disclosure in Tolkowsky of generating a 3D volume rendering of the target that is separate from the 3D model of the surgical site, let alone displaying the 3D volume rendering of the target on the 3D model of the surgical site. Accordingly, Applicant submits that Tolkowsky fails to disclose the limitations recited in the paragraph above, as currently recited in independent claim 1. 

In response, Examiner respectfully submits that Applicant’s arguments, see above as well as pages 7-8 of the remarks, filed 10/05/2021, with respect to the rejection of amended independent claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection of this claim under 35 U.S.C. 102(a)(1) has been withdrawn.  However, upon further consideration and in light of the amendments made to the independent claims, a new ground(s) of rejection is made under 35 U.S.C. 103 over Tolkowsky in view of Razzaque, further in view of Ribes. The rejection of independent claim 1 under this new ground of rejection is provided in full detail in 35 U.S.C. 103 rejection section of the present Office Action. However, for clarity, a brief description of how the new ground of rejection nullifies the above arguments is provided below. 
Regarding the limitation of “generate a 3D volume rendering of the target, based upon the second image data received from the ultrasound sensor, wherein the 3D volume rendering of the target is separate from the 3D model of the surgical site,” Razzaque teaches generate a 3D volume rendering ("3D ultrasound" Razzaque: [0011]) of the target ("system can detect the target structure 210 within an image stream obtained from an imaging device manipulated by the user (e.g., an ultrasound probe 214)" 
Regarding the limitation: wherein the 3D volume rendering of the target is separate from the 3D model of the surgical site, it can be broadly interpreted that Razzaque teaches this limitation. The 3D volumetric medical image 300 shown in Fig. 3, and in particular the volume 302, represent the 3D model of the surgical site. Fig. 3 further shows a 2D slice 318 of the 3D volume 302; however, this is still a 3D model because anatomical structures can be seen to be surrounding the 2D slice 318 (“to enhance the visibility of the 2D slice 318, the 2D slice 318 can be displayed with increased brightness relative to the surrounding 3D volumetric image 300” Razzaque: [0050], Fig. 3). Thus, while Fig. 3 shows a 2D slice 318, the figure also shows a 3D model of the surgical site ("data can also be shown as a volumetric ‘block’ of data, as shown in FIG. 3" Razzaque: [0011], Fig. 3). Razzaque further discloses generating a 3D volume rendering ("image 550 can include the volumetric medical image 300 described above in greater detail. In the image 550, some or all of the display objects can be displayed as 3D objects" Razzaque: [0069]) of the target ("system can detect the target structure 210 within an image stream obtained from an imaging device manipulated by the user (e.g., an ultrasound probe 214)" Razzaque: [0018]; "when a physician identifies a target structure 210 within the ultrasound image, she can point to it using the needle 218 even if the needle 218 is outside the body of the patient. The physician (or assistant) can press, for example, a button or foot pedal, which informs the image guidance system to store the 3D position of this target structure 210" Razzaque: [0018]) based on ultrasound data ("3D ultrasound, and any of numerous other types of 3D data" Razzaque: [0011]). Based on the above, it can be interpreted that the 3D volume rendering of the target (“ultrasound probe 312 imaging the target structure 304” Razzaque: [0050]; “some or all of the display objects can be displayed as 3D objects" Razzaque: [0069]) 
As described above, it can be broadly interpreted that Razzaque teaches that the 3D volume rendering of the target is separate from the 3D model of the surgical site. Despite this interpretation, to further strengthen the rejection of the claim, Examiner has provided an additional reference to clearly show a teaching of this limitation. Thus, in the event that it is argued that Razzaque does not teach the limitation – wherein the 3D volume rendering of the target is separate from the 3D model of the surgical site – Ribes clearly teaches the limitation.  
Accordingly, Ribes teaches generate a three-dimensional (3D) model of the surgical site (“pre-acquired image or model 305 of the anatomy of interest (FIG. 3A)” Ribes: [0092], Fig. 3A) based on … the structure and target identified in the first image data (“providing a pre-acquired 3D image or model (i.e. a corresponding data set) of an object (e.g. of a body or body part of a person/patient, for instance an organ such as the liver)” Ribes: [0026]); generate a 3D volume rendering of the target ("VOI 301 of an inner organ, such as the liver, typically entails a branch of a vessel system, a functional segment, a tumor or an accumulation of tumors" Ribes: [0094]; “visualization of the VOI (e.g. a 3D box etc) is displayed” Ribes: [0037]), based upon the second image data received from the ultrasound sensor (“VOI 301 is placed below the virtual model of the tracked US probe 103 and VOI's 301 position is updated with the motion of the probe 103” Ribes: [0092]; “provide a visual feedback on the filling of the VOI 301 with ultrasound images” Ribes: [0101]), wherein the 3D volume rendering of the target is separate from the three-dimensionally displayed current ultrasound image is particularly overlaid on the displayed pre-acquired image” Ribes: [0027]; [As shown in Fig. 3A, the 3D volume rendering of the target (represented by VOI 301 and/or anatomical structure of interest 302) is separate from the 3D model of the surgical site (represented by pre-acquired image or model 305). Ribes further discloses that a tumor (representing the target) can be included as part of the volume of interest 301 (“specific anatomic structures of the object in the volume of interest, particularly vessels, tumors” Ribes: [0129]; "VOI 301 of an inner organ, such as the liver, typically entails a branch of a vessel system, a functional segment, a tumor or an accumulation of tumors" Ribes: [0094]).]). 
Regarding the limitation of “cause the display device to display the 3D volume rendering of the target on the 3D model of the surgical site including a position of the surgical tool relative to the target,” Razzaque teaches cause the display device ("display 502 displays 3D images to a user" Razzaque: [0077]) to display the 3D volume rendering of the target ("image 550 can include the volumetric medical image 300 described above in greater detail. In the image 550, some or all of the display objects can be displayed as 3D objects" Razzaque: [0069]) on the 3D model of the surgical site ("system can utilize and/or display imagery associated with the medical device (e.g., ultrasound image data obtained from an ultrasound probe) in addition to (e.g., superimposed upon) the volumetric image data" Razzaque: [0014]) including a position of the surgical tool (“virtual medical devices 314, 316 can correspond to determined medical device emplacements for the medical devices 512, 514. For example, the virtual medical devices 314, 316 can indicate where the medical devices 512, 514 are to be emplaced” Razzaque: [0083], Fig. 5A) relative to the target ([Fig. 5A depicts the position of the virtual needle 314 relative to the target 304.]).  
	Furthermore, Ribes teaches cause the display device (“a display connected to said computer for displaying information, particularly US images and pre-acquired images as well as information for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.V.W./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793